Citation Nr: 1600919	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-20 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent disabling for a grant of service connection for coronary artery disease, effective February 17, 2011.  

2. Entitlement to an increased disability rating for service-connected diabetes mellitus, type II.

3. Entitlement to service connection for erectile dysfunction., to include as secondary to herbicide exposure and/or service connected diabetes mellitus or coronary artery disease.

4. Entitlement to service connection for asbestosis, secondary to asbestos exposure.

5. Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.

6. Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision which granted service connection for coronary artery disease and assigned an initial compensable rating effective February 17, 2011; July 2012 and November 2012 rating decisions which denied service connection for erectile dysfunction; and a November 2013 rating decision which denied an increased rating for diabetes mellitus, type II, service connection for asbestosis, permanent incapacity for self-support for the Veteran's son, and entitlement to TDIU.  All relevant rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his May 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his wish to have a hearing before a Veterans Law Judge via live videoconference.  However, in June 2015, the Veteran and his representative indicated a desire to withdraw the hearing request and have the matters forwarded to the Board for adjudication.  To date, there has been no indication of a renewed interest in a Board hearing from either the Veteran or his representative and the Board finds that the hearing request has been withdrawn.

The issues of entitlement to service connection for erectile dysfunction, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's presently diagnosed asbestosis is at least as likely as not related to his conceded in-service asbestos exposure.

2. The Veteran's son was permanently incapable of self-support prior to attaining the age of 18 years.

3. From February 17, 2011, the Veteran's coronary artery disease has resulted in a workload greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs resulting in dyspnea, fatigue, and dizziness, with no evidence of cardiac hypertrophy on electrocardiogram; the Veteran's left ventricular ejection fraction has consistently been above 50 percent from that time.  

4. To date, the Veteran's diabetes mellitus, type II, has required oral hypoglycemic agents and restricted diet only.


CONCLUSIONS OF LAW

1. The criteria for service connection for asbestosis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for recognition of the Veteran's son as the helpless child of the Veteran have been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).

3. From February 17, 2011, the criteria for a rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2015).

4. The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.7, 4.119, DC 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for asbestosis and recognition of a helpless child prior to age 18, given the positive outcome of the below decisions, a discussion of the duty to notify and assist is not necessary.

With regard to the Veteran's increased rating claim for coronary artery disease from February 17, 2011, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for coronary artery disease was granted in 
August 2011 and a disability rating and effective dates were assigned.  As the current matter stems from a disagreement with the rating assigned from February 17, 2011, onward, a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the claim for an increased disability rating for the Veteran's service-connected diabetes mellitus, type II, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated January 22, 2013.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

With respect to the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, Social Security Administration records, private medical records for the Veteran's son, and lay statements from the Veteran and his representative.  Neither the Veteran nor his representative have notified the VA of any outstanding evidence, and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Asbestosis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, in October 2013, VA acknowledged that the Veteran was exposed to asbestos during his active service.  

VA treatment records indicate a diagnosis of asbestosis as early as November 2012.  

In October 2013, the Veteran presented for a VA examination in connection with his claim. His examination was conducted by a physician's assistant.  At that time, the examiner noted a diagnosis of emphysema, interstitial lung disease, and pulmonary fibrosis.  For all diagnoses, the examiner stated that they were not related to asbestos exposure.  Further, the examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic asbestosis disorder or its residuals, and no medical opinion could be rendered as asbestosis could not be diagnosed.   In light of the October 2013 VA examination report,  the RO declined to grant service connection as a diagnosis of asbestosis could not be confirmed.

In May 2014, the Veteran submitted an interdependent medical opinion by a Dr. L.G., a board certified pulmonary disease and internal medicine specialist.  Dr. L.G. reviewed all pertinent medical evidence of record, including the Veteran's VA medical records and the October 2013 examination report.  The private physician then stated that the Veteran does, in fact, have a diagnosis of asbestosis.  In reaching that diagnosis, the L.G. cited to November 2012, March 2013, and October 2013 CT scans as well as a May 2009 chest x-ray, which he deemed to all be consistent with a diagnosis of asbestosis.  Specifically, he noted pleural fibrosis, honeycombing, and interstitial lung disease, all of which are "hallmarks of and manifestations of asbestos exposure/disease."  He also noted that the Veteran's pulmonary function tests were consistent with an asbestosis diagnosis.  The private physician also acknowledged the Veteran's various other respiratory disorders, but stated that those conditions may co-exist with asbestosis, and that the various radiology findings are unquestionably consistent with asbestosis.  Dr. L.G. also opined that the Veteran's asbestosis is at least as likely as not related to his in-service asbestos exposure.  

In light of the above, the Board is satisfied that the Veteran has met the standard of proof for an award of service connection for asbestosis.  There are at least two separate diagnoses of the condition, including the diagnosis made by Dr. L.G., which was made in consideration of the Veteran's complete medical record and provided a thorough rationale for how that diagnosis was reached.  

Additionally, the Board finds the medical opinion by Dr. L.G., which finds in favor of a nexus between the present diagnosis and his in-service asbestos exposure, to be probative in this matter.  That opinion was made by a competent medical specialist, with knowledge of the Veteran's medical history, and applied known medical principles to the facts and data available in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  On the contrary, the October 2013 VA examiner did not provide an opinion as no actual diagnosis could be reached at that time.  

Accordingly, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's presently diagnosed asbestosis is at least a likely as not related to his conceded in-service asbestos exposure, and service connection should be granted.

III. Helpless Child

The Veteran seeks recognition for his son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.  

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57 (2015). Pursuant to 38 C.F.R. § 3.356(a) (2015), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years. The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted. See Dobson v. Brown, 4 Vet. App. 443 (1993).  The Veteran's son durned 18 on November [redacted], 1995.  

In the instant matter, the Veteran has submitted evidence that his son has a present diagnosis of Williams Syndrome.  A letter from the Vanderbilt Kennedy Center for Research on Human Development, dated January 4, 2011, documented this diagnosis and noted that the Veteran's son had a composite IQ score of 41, which falls in the lower extreme of the range and places him in the less than 0.1 percentile compared to his same-age peers.  A statement from a Dr. J.J., dated in November 2012 also confirms that the Veteran's son is mentally impaired and disabled due to Williams Syndrome.  

Williams Syndrome is defined as, "a neurodevelopmental disorder caused by a deletion on chromosome 7, characterized by supravalvular aortic stenosis, mental retardation, elfin facies, transient idiopathic hypercalcemia, musculoskeletal defects, growth deficiency, hypersensitivity to sound, visual impairment, and a hoarse voice; sometimes inherited in an autosomal recessive pattern."  Dorland's Illustrated Medical Dictionary, 1853 (32nd Ed., 2012).  

For his part, the Veteran has submitted a statement indicating that his son has had a diagnosis of Williams Syndrome since at least age 13 months.  He has also stated that his son's condition has required heart surgery at age 5, and that his son is required to live at home with him and his spouse as his sole caretakers, as he has never been able to care for himself.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (a lay person is competent to testify to that which he or she has actually witnessed and is within the realm of personal knowledge);  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology of an illness or injury).  

Although the record does not explicitly show that the Veteran's son was completely disabled prior to his 19th Birthday in November 1995, in light of the nature of Williams Syndrome as a chromosomal deficiency present from birth, and in consideration of the Veteran's competent testimony as to his son's inability to care for himself prior to his 18th birthday, and resolving all benefit of the doubt in favor of the Veteran and his son's claim, the Board finds that the criteria have been met to recognize the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.  

IV. Coronary Artery Disease

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally speaking, where, as in the case of the Veteran's coronary artery disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in this instance, the Veteran has explicitly only expressed disagreement with the rating assigned from February 17, 2011.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2015).

The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, of 30 percent disabling effective February 17, 2011.  The Veteran contends that he is entitled to higher ratings from that date forward.

Coronary artery disease is evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluated arteriosclerotic heart disease and provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2015).

The record reflects that on February 17, 2011, the Veteran presented for a VA examination in connection with his claim for service connection for ischemic heart disease.  He was given a diagnosis of coronary artery disease, status post 3-vessel coronary bypass with stent.  His bypass surgery occurred in 2000.  The Veteran required continuous medication for the diagnosed condition.  There was no indication of congestive heart failure.  The Veteran's workload was greater than 5 but not less than 7 METs, resulting in dyspnea and fatigue.  An echocardiogram showed left ventricular ejection fraction of 55 percent.  No evidence of cardiac hypertrophy or dilatation was found.  His heart disease was not found to impact his ability to work.  

On October 15, 2013, the Veteran was again afforded a VA examination in connection with his claim.  The Veteran was again given a diagnosis of coronary artery disease, status post coronary bypass surgery without residuals.  He was found to require medical therapy with no functional limitation.  Continuous mediation use was noted.  The Veteran did not have congestive heart failure.  His workload was greater than 5 but not greater than 7 METs, resulting in dyspnea and dizziness.  An echocardiogram showed left ventricular ejection fraction as 55 percent.  No sign of cardiac hypertrophy or dilatation were found.  The examiner noted that the METs rating is based on general conditioning, natural age, and combined medical conditions.  Most middle aged individuals have METs of 5-7; and elderly individuals have METs of 3-5, irrespective of heart function.  Based on the Veteran's cardiac condition alone, the examiner opined that his METs would be expected to be greater than 5-7, and thus the ejection fraction reading may be a more accurate reflection of his cardiac function.  

In light of the above evidence of record, the Board finds that the Veteran's coronary artery disease has been appropriately rated as 30 percent disabling since the February 17, 2011.  On that date, the Veteran was found to have a workload between 5 and 7 METs resulting in symptoms such as dyspnea, fatigue, and dizziness.  At no point has he been shown to have METs levels of 5 or less.  Neither has his left ventricular ejection fraction been measured at 50 percent or less.  There was no sign of cardiac hypertrophy or dilatation found at any time.  Such results provide for only a 30 percent disability rating under the diagnostic code.  Thus, the Veteran's coronary artery disease has been exhibited by symptoms that would give rise to no greater than a 30 percent rating from February 17, 2011, and the claim for an increased disability rating must be denied.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including METs greater than 5 but less than 7, evidence of hypertrophy, and left ventricular ejection fraction greater than 50 percent, are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 7005.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available schedular evaluation for [his service-connected cardiac disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).    

V. Diabetes Mellitus, Type II

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  As discussed above, "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco, 7 Vet. App. at 58.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7.
  
Under Diagnostic Code 7913, a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2015). 

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered to be part of the diabetic process under DC 7913.  Id.  

In the present case, service connection has been established for diabetes mellitus since September 21, 2009, at which time a 20 percent rating was assigned under DC 7913.  The Veteran submitted a claim for increased rating based on individual unemployability, which the RO interpreted to include a claim for an increased rating for diabetes mellitus on December 26, 2012.  

The evidence of record includes VA outpatient treatment records dated between January 2010 and April 2014, which note treatment for diabetes mellitus.  Treatment included use of an oral hypoglycemic agent and restricted diet.  

On October 15, 2013, the Veteran was afforded a VA examination in connection with his claim for an increased disability rating for diabetes mellitus.  The Veteran's diagnosis was listed as diabetes mellitus, type II; medical therapy; no residual complications; no limitation.  Date of diagnosis was in 2008.  Treatment was a prescribed oral hypoglycemic agent.  No regulation of activities was required.  The Veteran required visits to his diabetic care provider less than 2 times per month with no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior 12 months.  No other conditions or complications were found.  The Veteran's diabetes was not found to impact his ability to work.  

In light of the above, the Board finds that the Veteran's diabetes mellitus, type II, has been correctly rated as 20 percent disabling.  All evidence of record shows that the Veteran's diabetes mellitus requires medical treatment such as an oral hypoglycemic agent and restricted diet.  He has never been prescribed insulin.  There have been no documented episodes of ketoacidosis or hypoglycemic reactions.  He has not been required to visit a diabetic care provider twice a month or more.  There are no episodes requiring hospitalization.  Further, while the Veteran claims additional complications such as peripheral neuropathy and erectile dysfunction, those issues have either been denied service connection or remain on appeal, and would be evaluated as separately compensable.  Accordingly, the Board finds that the maximum rating available to the Veteran to date is 20 percent.  

This determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.


ORDER

Service connection for asbestosis is granted.  

Recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18 is granted.

Entitlement to a disability rating in excess of 30 percent disabling for a grant of service connection for coronary artery disease, from February 17, 2011, is denied.  

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.  


REMAND

Once VA undertakes to provide an examination in a service connection claim, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwiski, 1 Vet. App 121, 124 (1991).  A medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 

Regarding the claim for erectile dysfunction, the Veteran has been afforded multiple VA examinations in connection with his claim.  In March 2009 a VA examination for diabetes mellitus stated that his erectile dysfunction was "[n]ot caused by or related to impaired glucose tolerance."  In May 2012, a VA examiner opined against a connection to medication taken for a heart disability, but also listed diabetes as a possible multifactorial cause of his erectile dysfunction.  Further, no discussion was given for that conclusion other than to list other risk factors.  A June 2012 opinion against causation or aggravation by coronary artery disease and/or diabetes mellitus cited to onset prior to his diabetes diagnosis and in the same year as his coronary artery disease diagnosis, but again failed to include any reasoned medical explanation for that conclusion beyond listing other potential risk factors.  Additionally, the opinion did not consider secondary aggravation.  Finally, in October 2013, a medical opinion again opined against connection to or aggravation by diabetes mellitus based on the Veteran's age, but again did not provide any discussion of how that conclusion was reached.  That report also listed atherosclerotic disease as a possible etiology for erectile dysfunction.  

In light of the contradictory nature of the above discussed medical opinions, and because those opinions are not supported by adequate rationale, the Board finds that the Veteran should be afforded a new examination which adequately addresses any possible etiology of his erectile dysfunction.  

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the present case, the Board notes that prior to the above decision, the Veteran's various disabilities were only evaluated as 60 percent disabling combined from April 18, 2014, and as 40 percent disabling combined prior.  However, as discussed above, the Board has granted service connection for asbestosis; the RO is yet to assign a disability rating for that condition.  Accordingly, the Board cannot state with certainty that the Veteran does not now qualify for schedular TDIU, or if extraschedular consideration must be given.  

Regardless, the Board acknowledges that the Veteran has asserted that he has been unemployed since approximately 2012.   However, while the Veteran has been afforded VA examinations in connection with his various disabilities on appeal, he is yet to have been afforded a VA examination which specifically addresses employability in light of his various service-connected disabilities combined.  Therefore, inasmuch as the Board regrets any additional delay in this matter, VA has a duty to supplement record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with his erectile dysfunction claim.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should conduct a thorough examination to include taking a complete medical history from the Veteran, and provide the following opinions:

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction is etiologically related to his in-service herbicide exposure.

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction was caused by or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction was caused by or aggravated beyond its natural progression by his service-connected coronary artery disease.

The VA examiner must provide a reasoned medical explanation for any opinion given.  All opinions should be supported by evidence of record, known medical principles, and/or medical treatise evidence.  

2. Schedule the Veteran for a VA examination to obtain information as to the current severity of his service-connected disabilities, and whether they, alone or in combination, render the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the report.  The examiner should then state, for each service-connected disability, what limitations such would reasonably be expected to impose on the Veteran in a work setting, considering the Veteran's employment history and training.  For example, would any of his service-connected disabilities cause fatigue and/or preclude prolonged standing, sitting, or walking?  Would any other types of physical activity be limited?  Would concentration be affected?  An explanation should be provided in support of all responses.  

3. Thereafter, readjudicate the issues on remand in light of the above ordered development.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and provide adequate time to respond prior to returning the matter to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


